Citation Nr: 1448168	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-00 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to flat feet.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to flat feet.

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to flat feet.

5.  Entitlement to service connection for a low back disorder, to include as secondary to flat feet.

6.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and anxiety.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board observes that service connection was previously denied for flat feet, a bilateral ankle disorder, and a low back disorder by an unappealed October 2005 rating decision.  Under normal circumstances, new and material evidence would be required to reopen a previously denied claim.  However, the Veteran's service treatment records were not on file at the time of the October 2005 rating decision.  Pursuant to 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  Therefore, the Board will consider these claims on a de novo basis.  Moreover, the Board observes the RO also adjudicated these claims de novo in light of the service treatment records being associated with the VA claims folder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of this hearing is of record.  He also submitted additional evidence following this hearing, accompanied by a waiver of having such evidence initially considered by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  In August 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal was requested regarding his appellate claims of service connection for an acquired psychiatric disorder, sleep apnea, and hearing loss.

2.  The record reflects the Veteran's ankle, knee, hip, and low back disorders all developed years after his active service; and are secondary to his flat feet.

3.  The record reflects the Veteran's flat feet were noted at the time of his entry into active service, and the condition was not aggravated during such service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claims of service connection for an acquired psychiatric disorder, sleep apnea, and hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a grant of service connection for flat feet are not met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2014).

3.  The criteria for a grant of service connection for a bilateral ankle disorder, to include as secondary to flat feet, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The criteria for a grant of service connection for a bilateral knee disorder, to include as secondary to flat feet, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

5.  The criteria for a grant of service connection for a bilateral hip disorder, to include as secondary to flat feet, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

6.  The criteria for a grant of service connection for a low back disorder, to include as secondary to flat feet, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, as detailed below, the Veteran has withdrawn his claims of service connection for an acquired psychiatric disorder, sleep apnea, and hearing loss.  Therefore, no discussion of VA's duties to notify and assist is necessary with respect to these claims.

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in September 2009, which is clearly prior to the March 2010 rating decision that is the subject of this appeal.  He was also sent additional notification via a December 2011 letter, followed by readjudication of the appeal later that month via the Statement of the Case (SOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the August 2013 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Moreover, he was accorded VA medical examinations regarding this case in January 2010 and November 2011 which included opinions that addressed the etiology of the claimed disabilities.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  Moreover, these opinions are supported by stated rationale, and no prejudice is demonstrated with respect to the findings therein.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned August 2013 Board hearing, it is noted that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the current appellate claims, summarized the general criteria for establishing service connection, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claim(s).  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Withdrawal of Appellate Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In August 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal was requested regarding his appellate claims of service connection for an acquired psychiatric disorder, sleep apnea, and hearing loss.  He also confirmed his intention to withdraw these claims at his August 2013 Board hearing.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these appellate claims, and they are dismissed.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Initially, the Board observes the Veteran's service treatment records contain no entries indicative of knee, hip, or low back problems.  He was treated in August 1977 after twisting his right ankle, and was assessed with a sprain.  However, X-rays were negative for a fracture, and there was no subsequent in-service treatment for ankle problems.  Moreover, there was no indication of any such disabilities on his July 1980 discharge examination, or for years after service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also observes the Veteran has essentially contended that his ankle, knee, hip, and low back disorders are secondary to his flat feet.  Under the law, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, the January 2010 and November 2011 VA examinations, as well as an April 2011 private chiropractor's opinion, indicate that the Veteran developed disabilities of the ankles, knees, hips, and low back secondary to the flat feet.  The Board finds nothing in the record which would refute this conclusion.  Consequently, resolution of these claims is dependent upon whether service connection is warranted for the flat feet.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, the Veteran was noted as having flat feet on his February 1976 enlistment examination.  Further, the January 2010 and November 2011 VA examinations, as well as the April 2011 private chiropractor's opinion, all find that the flat feet pre-existed service.  Moreover, the Veteran does not dispute he had flat feet prior to his entry into service.  However, he does contend he did not experience pain in his feet prior to service, and has had recurrent pain since service.  His spouse and mother have also submitted lay statements in support of these contentions.  He also asserted, in essence, that his flat feet were aggravated by his in-service duties to include marching and wearing heavy equipment.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The only in-service treatment for problems associated with the feet noted in the service treatment records were the aforementioned right ankle sprain in August 1977, and for plantar warts in April 1980.  In short, it does not appear he was explicitly treated for flat feet while on active duty.  Moreover, it is noted that his feet were actually evaluated as normal on his July 1980 discharge examination, which indicates he was not experiencing any problems with his flat feet on the day of that examination.

The Board acknowledges, as noted above, the Veteran reported he developed recurrent pain in his feet while on active duty, and has submitted supporting lay statements in support thereof.  Nevertheless, the issue of whether such symptomatology reflects an increase in severity of this preexisting condition that is beyond natural progression (i.e., whether it was aggravated) involves complex medical issues that requires competent medical evidence to resolve.  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Similarly, the record does not indicate his spouse or mother have such qualifications.  Consequently, these contentions cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).

The Board acknowledges that there are competent medical opinions of record which both support and refute the Veteran's contentions of aggravation of his pre-existing flat feet during his active service.

The January 2010 VA examiner opined that it was not at least as likely as not that the Veteran's foot condition was aggravated beyond its natural progression by military service.  In support of this opinion, the examiner noted that there was no documentation that the Veteran was ever seen for foot pain related to flat feet; and based on his history the Veteran did not seek medical attention until quite recently.  

The April 2011 private chiropractor's statement found that the Veteran's current foot, ankle, knee, hip, and low back pain were at least as likely as not related to his military service based upon the physical demands placed upon the Veteran's flat feet.  In support of this opinion, the chiropractor stated that most pes planus (flat feet) issues do not cause pain or other problems unless the feet were exceedingly stressed causing over-pronation of the feet; and that long term over-pronation could easily lead to other conditions such as knee and back pain due to resulting biomechanical changes.

The November 2011 VA examiner found that the Veteran's flat feet were not caused by, the result of, nor aggravated by military service.  In support of this opinion, the examiner noted that the Veteran had pes planus on enlistment examination and was not seen for this condition while on active duty; and that this was the natural progression of this condition.  The VA examiner also stated that the development of foot pronation in an individual with pes planus is part of the natural progression of this condition; and that there was no medical evidence that military service contributed to, nor aggravated his pes planus.  Moreover, the VA examiner noted the prior opinions of the January 2010 VA examiner and the April 2011 private chiropractor were considered.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has already determined that the VA examiners are presumed qualified to render a competent medical opinion, and nothing in the record causes the Board to doubt the qualifications of the April 2011 private chiropractor.  None of these clinicians expressed their opinions in speculative or equivocal language.  Further, all of them were aware that the Veteran's flat feet pre-existed service, as well as his contentions that he developed foot pain during his active service.  However, it is not clear that the private chiropractor explicitly reviewed the service treatment records or the findings of the July 1980 discharge examination.  Both of the VA examiners included specific reference to the service treatment records in their respective opinions.  Therefore, it appears the VA examiners had a better understanding of the Veteran's medical history at least in regard to what was actually documented about his feet during his active service.  Also, the private chiropractor did not explicitly address the issue of natural progression which was addressed by the VA examiners in this case, and he notes it was long term over pronation that produced the Veteran's foot pain and the other consequences.  Since he was making his observations approximately 30 years after service, his opinion needed to distinguish between in-service worsening and post service worsening, or explain the mechanism by which in-service foot usage alone produced the post service consequences, without any contribution by the continuing use of the feet after service.  In addition, the Board observes that the November 2011 VA examiner noted that both the January 2010 VA examiner's opinion, as well as the private chiropractor's April 2011 opinion, had been reviewed and would be taken into consideration.  Consequently, the Board concludes that the opinions of the VA examiners are entitled to more weight than the April 2011 private chiropractor's opinion.

For these reasons, the Board finds that the record reflects the Veteran's flat feet were noted at the time of his entry into active service, and was not aggravated during such service.  Thus, service connection is not warranted for this disability.  Inasmuch as his disabilities of the ankles, knees, hips, and low back are shown to be secondary to the flat feet; service connection is not warranted for these disabilities either as the law does not provide that service connection may be established secondary to another nonservice-connected disability.  No other basis for establishing service connection for the claimed disabilities is demonstrated by the record, to include the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.

In view of the foregoing, the Board finds that the preponderance of the evidence is against these claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.

ORDER

The appeal regarding the appellate claims of service connection for an acquired psychiatric disorder, sleep apnea, and hearing loss is dismissed.

Entitlement to service connection for flat feet is denied.

Entitlement to service connection for a bilateral ankle disorder, to include as secondary to his flat feet is denied.

Entitlement to service connection for a bilateral knee disorder, to include as secondary to flat feet is denied.

Entitlement to service connection for a bilateral hip disorder, to include as secondary to flat feet is denied.

Entitlement to service connection for a low back disorder, to include as secondary to flat feet is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


